Mr. Justice Córdova Davila
delivered the opinion of the court.
In this case the trial was set for November 21, 1934. On said day the plaintiff moved for a continuance and the same was granted by the court, and the costs were fixed in the sum of $25 which by stipulation of the parties “the plaintiff will pay within fifteen days and in default of such payment the said plaintiff will be considered to have abandoned the present action.”
*202The term fixed by the court and the extensions granted having expired, the defendant requested that it be ordered that the plaintiff had withdrawn his action. The lower court, in conformity with the prayer, considered the plaintiff as having withdrawn his complaint and adjudged him “to pay the costs of the suit.”
The defendant has requested that the appeal be dismissed because a judgment rendered by stipulation is not appeal-able in accordance with the doctrine laid down by this court in Sanders, Philippi, Ltd. v. Widow of Baigés and Sons, 32 P.R.R. 786.
The plaintiff denies that any stipulation was entered into, and urges that the district court not only considered him as having abandoned the suit but also adjudged him to pay the costs of the suit, and that the judgment rendered with this pronouncement is appealable, as it contains a question not covered by the alleged stipulation invoked by the appellee. In our opinion, the plaintiff is right. It can not be said that the judgment rendered is unappealable, even if there was an agreement between the parties, because the court adjudged the defendant in general terms to pay the costs of the suit instead of rendering judgment in strict conformity with the alleged stipulation.
The motion to dismiss the appeal must be denied.